Filed 7/14/14 P. v. Greenshields CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B243827
                                                                            (Super. Ct. No. F198931)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

SEAN ALEN GREENSHIELDS,

     Defendant and Appellant.


                   In 1993, a jury found Sean Alen Greenshields not guilty of attempted
murder by reason of insanity. (Pen. Code, § 1026.)1 Greenshields appeals an order
extending his involuntary commitment beyond the maximum term of commitment.
(§ 1026.5.) He contends that his extended commitment is precluded by the doctrine of
judicial estoppel because his 2007 conviction in another case necessarily establishes that
his sanity has been restored. We affirm the order extending his commitment.
                   In a companion petition for writ of habeas corpus (In re Greenshields (July
14, 2014, No. B252222) __ Cal.App.4th __), Greenshields contends that he has a right to
refuse antipsychotic medication unless he is determined by a court to be (1) incompetent
to refuse medical treatment, or (2) a danger to others within the meaning of Welfare and
Institutions Code section 5300. We issue the writ by separate order.

1
    All statutory references are to the Penal Code unless otherwise stated.
                   FACTUAL AND PROCEDURAL BACKGROUND
              Greenshields suffers from paranoid schizophrenia. In 1993, a jury found
Greenshields not guilty of attempted murder by reason of insanity. (§ 1026.) The San
Luis Obispo County Superior Court committed him to a state hospital for a term of 13
years, with a maximum commitment date of July 2, 2012.
              Throughout his commitment, Greenshields was treated involuntarily with
psychotropic medication. He denies having a mental illness and contends the
medications are toxic.
              Greenshields attacked a psychiatrist in 2005 while he was at Patton State
Hospital. He was charged in San Bernardino County Superior Court with attempted
murder of the psychiatrist, assault by means likely to produce great bodily injury, and
battery resulting in great bodily injury (the San Bernardino case). He did not raise
insanity as a defense to the San Bernardino charges, and it is unclear from the record
whether the San Bernardino court was aware of his section 1026 status.
              In 2007, the parties reached a plea agreement in the San Bernardino case.
Greenshields pled guilty to attempted murder in exchange for dismissal of the remaining
counts. The 2007 plea agreement does not mention Greenshields' sanity or the status of
his section 1026 commitment. The parties agreed to a total term of "up to 10 years in
state prison," with "time is to be served concurrent to any other time def. is obligated to
serve." The San Bernardino County Superior Court accepted the plea and sentenced
Greenshields to prison, remanding him "to the custody of the Sheriff to be delivered to
California Department of Corrections at Chino." The record is not clear, but it appears
Greenshields served two years in state prison and was returned to Patton State Hospital
for mental health treatment in 2010.
              In 2010, the San Luis Obispo County Superior Court granted a petition to
extend Greenshields' commitment to 2012 pursuant to section 1026. In 2012, the district
attorney for the county of San Luis Obispo filed a petition to extend Greenshields'



                                              2
commitment beyond his maximum date of commitment pursuant to section 1026.5,
subdivision (b).
              Greenshields filed two petitions in the San Luis Obispo County Superior
Court in 2012. In one, he asked the court to take judicial notice of restoration of his
sanity, based on his contention that the 2007 prison sentence in the San Bernardino case
established that he was no longer insane. In the other, he asked for an order enjoining the
state hospital from involuntary treating him with psychotropic medications. In May
2012, the court denied Greenshields' petitions. It referred to them collectively as "his
Petition for Writ of Habeas Corpus which includes a Petition for Judicial Notice of
Restoration and Sanity and Petition for Immediate Injunctive Relief . . . ." In the court's
six-page decision, it rejected Greenshields' argument that the 2007 conviction established
his restored sanity.
              After the trial court denied his petitions, Greenshields moved to dismiss the
petition to extend his commitment on the grounds that the 2007 prison sentence
established his restored sanity and that extended commitment violated the 2007 plea
bargain. He argued that he accepted the 2007 plea bargain and the prison term in order to
avoid involuntary medication at the state hospital. Greenshields argued that it is unlawful
to send an insane person to prison; and when the state sent him to prison on the San
Bernardino charges, it implicitly acknowledged his sanity. The San Luis Obispo County
Superior Court denied his motion to dismiss. In his trial brief, Greenshields renewed his
arguments.
              At the trial on the petition to extend Greenshields' commitment, staff
psychiatrist Joshua Deane testified that Greenshields is being involuntarily treated with
Zyprexa, an antipsychotic, and Depakote, a mood stabilizer. He said Greenshields
believes he does not have a mental illness, and believes psychiatrists practice toxicology,
"basically poisoning people." Deane testified that before he could recommend
Greenshields for release, Greenshields would need to "come to terms with the need to
take medication, [and] become more compliant and cooperative with treatment," among


                                              3
other things. Deane testified that Greenshields "continues to represent a substantial
danger of physical harm to others by virtue of his mental illness." He described
Greenshields' attack on the psychiatrist in 2005 at Patton State Hospital, and an attack on
another psychiatrist in 2011 at Napa State Hospital. He also described threats of violence
in 2012.
              The trial court granted the petition to extend Greenshields' commitment,
finding "by reason of a mental disease, defect, or disorder [Greenshields] represents a
substantial danger of bodily harm to others and is therefore a person properly subject to"
section 1026.5, subdivision (b)(1). After trial, Greenshields filed another petition for writ
of habeas corpus in which he argued that the San Bernardino conviction established his
restored sanity. The trial court denied the petition, reasoning that there was no legal
determination of restored sanity in the San Bernardino case because Greenshields did not
assert insanity as a defense.
                                       DISCUSSION
              Greenshields contends that the order extending his commitment violates his
right to due process and the People are judicially estopped from asserting his insanity
after obtaining his conviction in the San Bernardino case. He also contends the order
violates the terms of the San Bernardino plea bargain. We disagree because
Greenshields' sanity was not adjudicated in the San Bernardino case and his extended
commitment is not inconsistent with the terms of the agreement that he serve 10 years in
state prison concurrent with any other prison term.
              Due process requires the government to prosecute fairly in a search for the
truth and not to obtain a result on the basis of inconsistent positions. (See In re Sakarias
(2005) 35 Cal.4th 140, 160; U.S. Const. Amends. V, XIV, Cal. Const. Art. 1, §§ 7, 15.)
The doctrine of judicial estoppel protects the integrity of the judicial system by
preventing a party from gaining an advantage when it takes inconsistent positions in
judicial proceedings. (Aguilar v. Lerner (2004) 32 Cal.4th 974, 986.) Judicial estoppel
applies if the same party has taken two positions in judicial or quasi-judicial


                                              4
administrative proceedings; that party was successful in asserting the first position; the
two positions are totally inconsistent; and the first position was not taken as a result of
ignorance, fraud, or mistake. (Id. at pp. 986-987.)
              The People did not take inconsistent positions concerning Greenshields'
sanity. In the section 1026 proceedings, the People took the position that Greenshields
was insane. In the San Bernardino case, the People took no position concerning
Greenshields' sanity. The issue was not adjudicated. It is a defendant's burden to plead
and prove insanity as a defense to criminal charges. (§§ 25, subd. (b); 1026, subd. (a).)
Greenshields did not raise the issue.
              The People did not, as Greenshields contends, implicitly recognize
Greenshields' restored sanity when it charged him with attempted murder. It is true that a
person who is not guilty by reason of insanity is not subject to punishment in state prison.
(People v. Chavez (2008) 160 Cal.App.4th 882, 896 [a person convicted of crimes and
found not guilty by reason of insanity on others is first committed to a state hospital for
treatment and his prison sentence must be stayed until his sanity is restored].) But
whether Greenshields was or was not insane when he attacked the psychiatrist in 2005
was not adjudicated in the San Bernardino case.
              A state must abide by the terms of a plea agreement, and failure to do so
may violate due process. (People v. Renfro (2004) 125 Cal.App.4th 223, 230.) An
extended commitment does not violate the terms of the San Bernardino plea agreement.
In the San Bernardino case, the parties agreed that Greenshields would serve 10 years in
state prison "concurrent to any other time [Greenshields] is obligated to serve."
Greenshields was not obligated to serve any other prison time. His mental health
commitment is not a prison term. (People v. Chavez, supra, 160 Cal.App.4th at p. 896.)
He cannot serve a prison sentence until his sanity is restored. (Ibid.)
              Greenshields raises the issue of involuntary treatment with antipsychotic
medication in this direct appeal and in his companion petition for a writ of habeas corpus.



                                              5
We resolve that issue in the habeas case because it was neither considered nor decided in
the order appealed from here.
                                     DISPOSITION
             The judgment (order extending commitment) is affirmed.
             NOT TO BE PUBLISHED.




                                         GILBERT, P. J.

We concur:



             YEGAN, J.



             PERREN, J.




                                            6
                                 Michael L. Duffy, Judge

                       Superior Court County of San Luis Obispo

                            ______________________________


             Jean Matulis, under appointment by the Court of Appeal, for Defendant and
Appellant.
             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, David A. Wildman, Deputy Attorney General, for
Plaintiff and Respondent.




                                           7